Title: From Thomas Jefferson to Samuel Harrison Smith, 24 June 1800
From: Jefferson, Thomas
To: Smith, Samuel Harrison



Dear Sir
Monticello June 24. 1800.

The inclosed communication from Dr. Mitchell to the Philosophical society was under cover of a letter to me dated at New York on the day I left Philadelphia. as I did not come directly home, it was but lately it came to my hands. I now inclose it to be laid before the society. I am with great esteem & respect Dr. Sir
Your most obedt. servt

Th: Jefferson

